 36DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll our employees are free to become,to remain,or to refrain from becoming orremaining,members of the above-named Union or any other labor organization,except to the extent that said right may be affected by an agreement in conformitywith Section 8 (a) (3) of the Act.CHIEF FREIGHT LINES COMPANY,Employer.Dated----------------By----------------------------------------------(Representative)I(Title)Thisnotice must remain posted for 60 days from the date hereof, and must not bealtered, defaced,or covered by any other material.Appendix BNOTICE TO ALL MEMBERS OF OKLAHOMA CITY GENERAL DRIVERS,WAREHOUSEMENAND HELPERS,LOCAL UNION 886,INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS OF AMERICA,AFL, AND TO ALLEMPLOYEES OF CHIEF FREIGHT LINES COMPANYPursuant to the recommendations of a Trial Examiner of the National LaborRelationsBoard,and in order to effectuate the policies of the National LaborRelations Act, as amended,we hereby notify you that:WE WILL NOT perform or give effect to the clause in our contract with ChiefFreight Lines Company which delegates to us authority to settle controversiesrelating to seniority,and we will not enter into or renewa 'contract with sCompany or any other employer which contains such provisions.WE WILL NOT cause or attempt to cause Chief Freight Lines Company, itsofficers, agents,successors or assigns, to discriminate against its employees inregard to their hire or tenure of employment or any term or condition ofemployment except as permitted underthe Act.WE WILL NOT restrain or coerce employees of Chief Freight Lines Companyin the exercise of the rights guaranteed under Section 7 of the Act,except tothe extent that such rights may be affected by an agreement requiring mem-bership in a labor organization as a condition of employment as authorizedby Section 8 (a) (3) of the Act.WE WILL make whole Winfred M.Cooksey for any loss of earnings he mayhave suffered because of the discrimination against him.OKLAHOMA CITY GENERAL DRIVERS, WAREHOUSEMEN ANDHELPERS, LOCAL UNION 886, INTERNATIONAL BROTHER-HOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMENAND HELPERS OF AMERICA, AFL,Labor Organization.Dated---------------- By----------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered,defaced,or covered by any other material.PUBLICIDAD AsTRA, ET AL.andGREMIO DE PRENSA,RADIO, TEATRO YTELEvISION DE PUERTO RICO, LOCAL 24929,AFL, PETITIONER.CaseNo. 24-RC-602. January 4,1955Supplemental Decision and Order AmendingDirection of ElectionOn October 21,1954, the Board issued its Decision, Order, and Direc-tion of Election in this case 1 finding appropriate two units of radiotalent employed by Rhdio Stations WNEL and WKAQ, respectively,1 110 NLRB 442.111 NLRB No. 10. PUBLICIDAD ASTRA, ET AL.37and dismissing the petition as to all other alleged employers, includ-ing the Publicidad Astra advertising agency and the Colgate-Palm-olive Company.Thereafter the Petitioner filed a motion to clarifythe decision and postpone the election originally set for November 20,in which motion the Petitioner (1) referred to a 1951 certification fol-lowing consent election in Case No. 24-RC-166 covering a unit ofannouncers, control technicians, and scriptwriters employed by ElMundo Broadcasting Corporation, Radio Station WKAQ, and re-quested their elimination from the current unit finding; (2) referredto the companion case ofZerbe-Penn Advertising Co.,originally con-solidated with this case,2 in which the Board found appropriate aunit of certain radio talent employed by that advertising agency, andquestioned the right of such talent to vote again in the WKAQ unit;and (3) alleged that Radio Station WNEL, as of October 31, 1954,had gone out of business "through a deal with" Radio Station WKAQ,and requested a later eligibility date for former WNEL employeessaid to be working at WKAQ.In response El Mundo Broadcasting Corporation, the owner ofRadio Station WKAQ, has filed an answer denying only the allega-tions concerning its arrangements with WNEL or the employment byit (El Mundo Corporation) of former WNEL employees. El Mundoalso filed a motion for reconsideration contending that the Board'ssaid October 21 decision should be set aside because the El MundoCorporation itself was not a party to the proceeding, but only itsStationWKAQ, that the findings were not based upon the evidence,that the certified unit of announcers, scriptwriters, and control tech-nicians was not taken into consideration in making the unit findings,and that the unit found appropriate ignored the real question put totheBoard which concerned only talent on Colgate-sponsoredprograms.In reply the Petitioner filed an answer to El Mundo's motion forreconsideration, contending that the unit findings are correct in scopeupon the record, and renewing its motion to clarify.In the course of these filings the October 21 direction of electionwas amended by direction of this Board to substitute the words "butnot later than 60 days from the date of this Direction" for the 30-dayperiod originally specified.The Board has now fully considered the contentions of the parties.The motion for clarification is hereby denied in part and granted inpart.As to the previously certified unit and as to the eligibility tovote of alleged former WNEL employees, the said Decision and Di-rection of Election shall be amended as hereinafter indicated.Themotion for reconsideration is hereby denied inasmuch as it raises nosubstantial issues not already fully considered by this Board.2 SeeMcCann EricksonCorporationet at.,107 NLRB 1492. 38DECISIONSOF NATIONALLABOR RELATIONS BOARDAccordingly,the unit finding in the Board's October 21, 1954, De-cision,Order,and Direction of Election,insofar as it refers to RadioStationWKAQ,is amended to exclude controlmen,announcers, andscriptwriters,and to read :We find that all employees of Radio Station WKAQ working onradio programs,including those on Colgate-Palmolive Companysponsored programs in the San Juan,Puerto Rico, area,as fol-lows : Actors, actresses,sound effects men, disk jockeys, directors,,masters of ceremonies,narrators,commentators,and recorders,,but excluding all other employees,office clerical employees, ad-ministrative and professional employees,guards, watchmen, andsupervisors as defined in the Act, constitute a unit appropriatefor the purposes of collective bargaining within the meaning ofSection 9(b) of the Act.In addition,we direct that any employees who would have beeneligible to vote in an election held pursuant to the WNEL unit find-ing in our October 21, 1954, Decision,Order, and Direction of Elec-tion and who have, subsequent thereto, become employedby WKAQin similar capacity,or have been broadcasting over Station WKAQin similar capacity, shall be permitted to vote in the election held insaid unit ofWKAQemployees, as amended, subject, however, to,challenge concerning their said eligibility.In addition,the said direction of election of October 21 is herebyamended by substituting the words"but not later than 90 days fromthe date of this Direction" for the 60-day period now appearingtherein.P. R. MALLORY& CO.,INC.andMAYME DIETZINTERNATIONAL UNION OF ELECTRICAL,RADIO AND MACHINE WORKERS,CIO, LOCAL 1001andMAYME DIETZ.CasesNos. 35-CA-508 and35-CB-124.January 5,1955Decision and OrderOn August 9, 1954, Trial Examiner Reeves R. Hilton issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent Employer had engaged in and was engaging in cer-tain unfair labor practices in violation of Section 8 (a) (3) and (1)of the Act, and that the Respondent Union had engaged in and was,engaging in certain unfair labor practices in violation of Section 8(b) (2) and 8 (b) (1) (A) of the Act, and recommending that theRespondents cease and desist therefrom and take certain affirmativeaction, as set forth in the copy of the Intermediate Report attached111 NLRB No. 4.